United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4031
                                    ___________

Eddie M. Kelly,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Robert Sunderbruch; Muscatine            *
Community School District,               *      [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: January 7, 1999
                               Filed: January 21, 1999
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Eddie Kelly appeals the adverse grant of summary judgment in her action
asserting federal and state claims regarding her treatment while employed as a public
school principal, and Muscatine Community School District’s refusal to renew her
contract. Although Kelly argues that the district court’s decision was based on her
appointed counsel’s shortcomings, ineffective assistance of appointed counsel in a civil
case does not justify reversal. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.
1988). To the extent Kelly argues the district court1 granted summary judgment
improperly, after de novo review of the record and careful consideration of the parties’
briefs, we affirm for the reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE HAROLD D. VIETOR, United States District Judge for
the Southern District of Iowa.

                                          -2-